COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-15-00308-CV


Judy Kay Fulbright                      §    From County Court at Law No. 1

                                        §    of Tarrant County (2015-004726-1)
v.
                                        §    August 25, 2016

Betty A. Bradley, as Guardian of        §    Opinion by Justice Gabriel
Estate for Dollie Mae Fulbright

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

the trial court’s judgment is vacated and the appeal is dismissed as moot. It is

ordered that the appeal is dismissed.


                                    SECOND DISTRICT COURT OF APPEALS



                                    By /s/ Lee Gabriel
                                        Justice Lee Gabriel